 


 HCON 211 ENR: Recognizing the 75th anniversary of the establishment of the East Bay Regional Park District in California, and for other purposes.
U.S. House of Representatives
2010-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 211 
 
 
May 25, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Recognizing the 75th anniversary of the establishment of the East Bay Regional Park District in California, and for other purposes. 
 
 
Whereas, November 6, 2009, will mark the 75th anniversary of the historic passage of a ballot measure to create the East Bay Regional Park District (referred to in this preamble as the District) in California’s San Francisco Bay Area by a convincing yes vote of a 21/2 to 1 margin in 1934 during the height of the Depression;  Whereas with the help of the Civilian Conservation Corps, the Works Progress Administration, and private contractors, the District began putting people to work to establish the District’s first 3 regional parks—Tilden, Temescal, and Sibley;  
Whereas over the intervening 75 years, the District has grown to be the largest regional park agency in the United States with nearly 100,000 acres of parklands spread across 65 regional parks and over 1,100 miles of trails in Alameda and Contra Costa Counties;  Whereas approximately 14,000,000 visitors a year from throughout the San Francisco Bay Area and beyond take advantage of the vast and diverse District parklands and trails;  
Whereas the vision of the District is to preserve the priceless heritage of the region’s natural and cultural resources, open space, parks, and trails for the future, and to set aside park areas for enjoyment and healthful recreation for current and future generations;  Whereas the mission of the District is to acquire, develop, manage, and maintain a high quality, diverse system of interconnected parklands that balances public usage and education programs with the protection and preservation of the East Bay’s most spectacular natural and cultural resources;  
Whereas an environmental ethic guides the District in all that it does;  Whereas in 1988, East Bay voters approved the passage of Measure AA, a $225,000,000 bond to provide 20 years of funding for regional and local park acquisition and development projects;  
Whereas in 2008, under the strategic leadership of its Board of Directors and General Manager Pat O’Brien, East Bay voters approved passage of the historic Measure WW, a $500,000,000 renewal of the original Measure AA bond—the largest regional or local park bond ever passed in the United States; and  Whereas throughout 2009, the District’s 75th Anniversary will be recognized through special events and programs: Now, therefore, be it  
 
That Congress— (1)recognizes the 75th anniversary of the establishment of the East Bay Regional Park District; and  
(2)honors the board members, general managers, and East Bay Regional Park District staff who have dutifully fulfilled the mission of protecting open space and providing outdoor recreation opportunities for generations of families in the East Bay.   Clerk of the House of Representatives.Secretary of the Senate. 